CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration& Mining Corp.) CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2012 (Expressed in Canadian Dollars) INDEPENDENT AUDITORS' REPORT To the Shareholders of Crosshair Energy Corporation (formerly Crosshair Exploration & Mining Corp.) We have audited the accompanying consolidated financial statements of Crosshair Energy Corporation (formerly Crosshair Exploration & Mining Corp.), which comprise the consolidated statements of financial position as at April 30, 2012, April30, 2011 and May 1, 2010 and the consolidated statements of operations and comprehensive loss, cash flows and changes in equity for the years ended April 30, 2012 and April 30, 2011, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and with standards of the Public Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Crosshair Energy Corporation (formerly Crosshair Exploration & Mining Corp.) as at April 30, 2012, April30, 2011 and May 1, 2010 and its financial performance and its cash flows for the years ended April 30, 2012 and April 30, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which describes conditions and matters that indicate the existence of a material uncertainty that may cast significant doubt about Crosshair Energy Corporation’s ability to continue as a going concern. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants July 19, 2012 3 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) ASSETS APRIL 30, 2012 APRIL 30, 2011 MAY 1, 2010 (Note 17) (Note 17) Current assets Cash and cash equivalents Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds Equipment (Note 5) Exploration and evaluation assets (Note 6) LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities Due to related parties (Note 11) Future reclamation provisions (Note 7) Other liability (Note 8) Provisions (Note 16) - Shareholders' equity Capital stock(Note 9) Reserves Deficit Nature of Operations and Going Concern (Note 1), Provisions (Note 16) Approved on July 19, 2012 on behalf of the board. “M”Mark J. Morabito” Director “Chris Collingwood” Director MarMark J. Morabito Chris Collingwood The accompanying notes are an integral part of these consolidated financial statements. 1 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) EXPENSES $ (Note 17) Audit and accounting $ Consulting Depreciation Director fees - Exploration and evaluation (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees Office and administration Rent Share-based compensation (Note 9) Transfer agent and filing fees Travel Wages and salaries OTHER INCOME (EXPENSES) Interest income Gain (loss) on foreign exchange (6,934) Gain (loss) on asset disposition (110,291) Other income-flow through premium (Note 8) 159,562 Unrealized gain (loss) on marketable securities (Note 4) 501,961 579,046 Net income (loss) and comprehensive loss $ $ (4,077,470) Basic and diluted net income (loss) per common share $ $ (0.10) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 2 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES (Note 17) Net income (loss) for the year $ $ Items not affecting cash: Interest (Note 7) Change in future reclamation estimates Depreciation Other income – flow through premium Share-based compensation Unrealized loss–foreign exchange Unrealized(gain) loss–marketable securities (Note 4) (Gain)/loss on asset disposition Non-cash working capital item changes Receivables Due to related parties Prepaid expenses Accounts payable and accrued liabilities Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration and evaluation assets Acquisition of equipment - Acquisition of marketable securities (Note 4) - Proceeds from sale of equipment Refund (purchase) of reclamation bonds Payment of provision (Note 8 and 16) - Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares, net of costs Net cash provided by financing activities Net change in cash and cash equivalents during the year Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash and cash equivalents Cash Liquid short term investments $ $ Supplemental disclosures with respect to cash flows (Note 10) The accompanying notes are an integral part of these consolidated financial statements 3 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Reserves Deficit Total Balance, May 1, 2010 Fractional rounding from share consolidation - Flow-through private placement– Nov 2010 - - Flow-through share premium - - - Private placement – Nov 2010 - - Share issuance costs - - Exercise of stock options - Exercise of warrants - Share-based compensation for the year - - - Loss for the year - - - Balance, April 30, 2011 Acquisition of exploration and evaluation assets - - Flow-through private placement– Feb 2012 - - Flow-through share premium - - - Private placement – Mar 2012 - - Share issuance costs - - Share-based compensation for the year - - - Loss for the year - - - Balance, April 30, 2012 The accompanying notes are an integral part of these consolidated financial statements. 4 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Energy Corporation (formerly Crosshair Exploration & Mining Corp.) (the "Company" or “Crosshair”) is an exploration stage company whose common shares trade on the TSX and NYSE MKT and is in the business of acquiring, exploring and evaluating mineral resource properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed. On November 1, 2011, the Company changed its name to Crosshair Energy Corporation to reflect its focus on the exploration and evaluation of its uranium projects in North America. The Companywas incorporated under the laws of British Columbia. All of the Company’s resource properties are located in North America. The address of the Company’s registered office is #1240 – 1140 West Pender Street, Vancouver, British Columbia, Canada V6E 4G1. The Company is in the process of exploring and evaluating its exploration and evaluation assets and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for exploration and evaluation assets are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These consolidated financial statements have been prepared using International Financial Reporting Standards (“IFRS”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and statement of financial position classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. As at April 30, 2012, the Company had working capital of $5,466,961 (April 30,2011 - $10,815,170, May 1, 2010 - $3,304,009) and a deficit of $91,351,849 (April 30, 2011 - $79,374,020, May 1, 2010 - $75,296,550).At present the Company has no producing properties and consequently has no current operating income or cash flows. The Company intends to finance it future requirements through a combination of debt and/or equity issuance. There is no assurance that the Company will be able to obtain such financings or obtain them on favorable terms. These uncertainties may cause significant doubt on the entity’s ability to continue as a going concern. During the year ended April 30, 2011 the Company consolidated its common shares on the basis of one post-consolidated share for every four pre-consolidated common shares held (Note 9).All references to share amounts have been retroactively restated to reflect the share consolidation. 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION a)Statement of compliance and conversion to International Financial Reporting Standards The consolidated financial statements have been prepared in accordance with IFRS as adopted by the Company on May 1, 2011. The Company’s transition date is May 1, 2010. 5 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION (continued) a)Statement of compliance and conversion to International Financial Reporting Standards (continued) A summary of the Company’s significant accounting policies under IFRS is presented in Note 3. These policies have been applied retrospectively and consistently except where specific exemptions permitted an alternative treatment upon transition to IFRS in accordance with IFRS 1. Previously, the Company prepared its annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These consolidated financial statements should be read in conjunction with the Company’s annual financial statements for the year ended April 30, 2011, prepared in accordance with Canadian GAAP. The impact of the transition from Canadian GAAP to IFRS is explained in Note 17. b)Approval of the financial statements The financial statements of Crosshair Energy Corporation for the year ended April 30, 2012 were reviewed by the Audit Committee and approved and authorized for issue by the Board of Directors on July 11, 2012. c)Basis of presentation These consolidated financial statements are presented in Canadian dollars which is the Company’s functional currency and have been prepared on a historical cost basis, except for certain financial instruments classified as financial instruments at fair value through profit and loss, which are stated at their fair value. In addition, these financial statements have been prepared using the accrual basis of accounting, except for certain cash flow information. The preparation of the consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets and liabilities, income and expenses. Actual results may differ from these estimates. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and future periods if the revision affects both current and future periods. d)Significant accounting judgements and estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting period, that could result in a material adjustment to the carrying amounts of assets and liabilities in the event that actual resultsdiffer from assumptions made, relate to, but are not limited to, the following: i) The carrying value and the recoverability of exploration and evaluation assets; ii) The inputs used in accounting for share-based compensation expense included in profit and loss; iii)The recognition of deferred tax assets; iv) The provision for future reclamation costs; v) The estimated useful lives of equipment and related depreciation. 6 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION (continued) e)Basis of consolidation These consolidated financial statements include the accounts of the Company, and its wholly owned subsidiaries, Target Exploration and Mining Corp (“Target”) and 448018 Exploration Inc.(“448018’) as well as Bootheel Project LLC (“BHP LLC”) in which the Company has 81% interest. This interest effectively represents the Company’s 81% interest in certain mineral property projects (Note 6). A wholly owned subsidiary is an entity in which the Company has control, directly or indirectly, where control is defined as the power to govern the financial and operating policies of an enterprise so as to obtain benefits from its activities. All intercompany transactions and balances have been eliminated on consolidation. Details of the Company’s subsidiaries are as follows: Name Place of incorporation Interest % Principal activity Target Exploration and Mining Corp British Columbia, Canada 100% Exploration and evaluation of mineral properties 448018 Exploration, Inc. Nevada, United States 100% Exploration and evaluation of mineral properties Bootheel Project LLC Colorado, United States 81% Exploration and evaluation of mineral properties 3.SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents Cash and cash equivalents include cash, demand deposits and highly liquid interest bearing investments that are readily convertible to known amounts of cash and subject to insignificant risk of changes in value. Financial Instruments All financial instruments are initially recognized at fair value on the statement of financial position. The Company has classified each financial instrument into one of the following categories: (1) financial assets or liabilities at fair value through profit or loss (“FVTPL”), (2) loans and receivables, (3) financial assets available-for-sale, (4) financial assets held-to maturity, and (5) other financial liabilities. Subsequent measurement of financial instruments is based on their classification. Financial assets and liabilities at FVTPL are subsequently measured at fair value with changes in those fair values recognized in net earnings. Financial assets “available-for-sale” are subsequently measured at fair value with changes in fair value recognized in other comprehensive income (loss), net of tax. 7 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments (continued) Financial assets “held-to-maturity”, “loans and receivables”, and “other financial liabilities” are subsequently measured at amortized cost using the effective interest method. The Company’s financial assets and liabilities are recorded and measured as follows: Asset or Liability Category Measurement Cash and cash equivalents FVTPL Fair value Marketable securities FVTPL Fair value Receivables Loans and receivables Amortized cost Reclamation bonds Held to maturity Amortized cost Accounts payables and accrued liabilities Other liabilities Amortized cost Due to related parties Other liabilities Amortized cost Provisions Other liabilities Amortized cost The Company determines the fair value of financial instruments according to the following hierarchy based on the amount of observable inputs used to value the instrument. Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – Pricing inputs are other than quoted prices in active markets included in Level 1. Prices in Level 2 are either directly or indirectly observable as of the reporting date. Level 2 valuations are based on inputs, including quoted forward prices for commodities, time value and volatility factors, which can be substantially observed or corroborated in the marketplace. Level 3 – Valuations in this level are those with inputs for the asset or liability that are not based on observable market data. Cash and cash equivalents and marketable securities have been measured at fair value using Level 1 inputs. Exploration and Evaluation Assets Costs incurred before the Company has obtained the legal rights to explore an area are expensed. Costs to acquire exploration and evaluation assets are capitalized as incurred. Costs related to the exploration and evaluation of exploration and evaluation assets are expensed as incurred. The Company considers mineral rights to be assets and accordingly, the Company capitalizes certain costs related to the acquisition of mineral rights. The Company considers each exploration and evaluation asset to be a separate cash generating unit. Any option payments received by the Company from third parties or tax credits refunded to the Company are credited to the capitalized cost of the exploration and evaluation asset or shown as an expense recovery depending on the nature of the activity generating the refund. If payments received exceed the capitalized cost of the exploration and evaluation asset, the excess is recognized as income in the year received. The amounts shown for exploration and evaluation assets do not necessarily represent present or future values. Their recoverability is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. 8 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (continued) Future Reclamation Provisions The Company recognizes liabilities for statutory, contractual, constructive or legal obligations associated with the retirement of reclamation of mineral interests (exploration and evaluation assets). The net present value of future rehabilitation cost estimates is capitalized to the related assets along with a corresponding increase in the reclamation provision in the period incurred. Discount rates using a pre-tax rate that reflects the time value of money are used to calculate the net present value. The Company’s estimates of reclamation costs could change as a result of changes in regulatory requirements, discount rates and assumptions regarding the amount and timing of the future expenditures. These changes are recorded directly to the related assets with a corresponding entry to the reclamation provision. The Company’s estimates are reviewed annually for changes in regulatory requirements, discount rates, effects of inflation and changes in estimates. Changes in the net present value, excluding changes in the Company’s estimates of reclamation costs, are charged to profit and loss for the period. Equipment Equipment is carried at cost, less accumulated depreciation and accumulated impairment losses. The cost of an item of equipment consists of the purchase price, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Depreciation is provided at rates calculated to write off the cost of equipment, less its estimated residual value, using the declining balance method at the following rates per annum: Leasehold improvements Remaining term of lease Furniture and equipment 20% Computer and office equipment 30% Computer software 45% Exploration equipment 20% Impairment At each financial position reporting date the carrying amounts of the Company’s long-lived assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use, which is the present value of future cash flows expected to be derived from the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for the period. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash-generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. 9 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (continued) Flow-Through Shares Canadian income tax legislation permits an enterprise to issue securities referred to as flow-through shares, whereby the investor can claim the tax deductions arising from the renunciation of the related resource expenditures. The Company accounts for flow-through shares whereby the premium, if any, paid for the flow-through shares in excess of the market value of the shares without flow-through features at the time of issue is initially recorded to other liability and then included in income at the same time the qualifying expenditures are made. Loss Per Share Basic loss per share is computed by dividing the loss for the period by the weighted average number of common shares outstanding during the period. For diluted per share computations, assumptions are made regarding potential common shares outstanding during the period.The weighted average number of common shares is increased to include the number of additional common shares that would be outstanding if, at the beginning of the period, or at time of issuance, if later, all options and warrants are exercised.Proceeds from exercise are used to purchase the Company’s common shares at their average market price during the period, thereby reducing the weighted average number of common shares outstanding.If these computations prove to be anti-dilutive, diluted loss per share is the same as basic loss per share. Share-Based Payments The Company grants stock options to buy common shares of the Company to directors, officers, employees and service providers. The Company recognizes share-based compensation expense based on the estimated fair value of the options. A fair value measurement is made for each vesting instalment within each option grant and is determined using the Black-Scholes option-pricing model. The fair value of the options is recognized over the vesting period of the options granted as both share-based compensation expense and reserves. This includes a forfeiture estimate, which is revised for actual forfeitures in subsequent periods. The reserves account is subsequently reduced if the options are exercised and the amount initially recorded is then credited to capital stock. Income Taxes Income tax on profit or loss for the year comprises of current and deferred tax. Current tax is the expected tax paid or payable on the taxable income for the year, using tax rates enacted or substantively enacted at the statement of financial position date, and any adjustment to tax paid or payable in respect of previous years. Deferred tax is recorded using the liability method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. Deferred tax assets are reduced to the extent that it is no longer probable that the related tax benefit will be realized. The effect on deferred tax assets and liabilities of a change in income tax rates is recognized in the period that includes the date of the enactment or substantive enactment of the change. Deferred tax assets and liabilities are presented separately except where there is a right of set-off within fiscal jurisdictions. 10 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign Currency Translation The functional currency of the Company and its subsidiaries is the Canadian dollar. The reporting currency of the Company is the Canadian dollar. Transactions denominated in foreign currency are translated into Canadian dollars at the rate of exchange in effect at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies have been translated into Canadian dollars at the rate of exchange in effect at the statement of financial position date, while non-monetary assets and liabilities are translated at historical rates. Revenue and expenses are translated at the exchange rates approximating those in effect on the date of the transactions. Any gains or losses resulting from translation have been included in the statement of operations and comprehensive loss. Future Accounting Standards Financial Instruments IFRS 9, “Financial Instruments” (“IFRS 9”) was issued by the IASB on November 12, 2009 and will replace IAS 39. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple classification options in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial impairment methods in IAS 39. IFRS 9 is effective for annual periods beginning on or after January 1, 2013. Amendments to IFRS 7, Financial Instruments: Disclosures are effective for annual periods beginning on or after July 1, 2011 and introduce enhanced disclosure around transfer of financial assets and associated risks. These amendments are not anticipated to impact the disclosures made by the Company. Amendments to IAS 1, Presentation of Financial Statements (effective for annual periods beginning on or after July 1, 2012) require that elements of other comprehensive income that may subsequently be reclassified through profit and loss be differentiated from those items that will not be reclassified. IFRS 10 Consolidated Financial Statements, IFRS 11 Joint Arrangements, IFRS 12 Disclosure of Interests in Other Entities, and consequential revisions to IAS 27 Separate Financial Statements and IAS 28 Investments in Associates and Joint Ventures (all effective January 1, 2013) provide revised guidance on the accounting treatment and associated disclosure requirements for joint arrangements and associates, and a revised definition of ‘control’ for identifying entities which are to be consolidated. IFRS 13 Fair Value Measurement (effective January 1, 2013) provides new guidance on fair value measurement and disclosure requirements. The Company is currently evaluating the impact of these new and amended standards on its financial statements. 11 CROSSHAIR ENERGY CORPORATION (Formerly Crosshair Exploration & Mining Corp.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) 4.MARKETABLE SECURITIES Messina Minerals (MMI.V) AusAmerican Mining Corp (AIW.A) Expedition Mining Inc. (EXU.V) Total Cost Balance at May 1, 2010 $ $
